     Case 1:17-md-02800-TWT Document 909-1 Filed 12/09/19 Page 1 of 9




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA

__________________________________
In re: Equifax Inc. Customer Data
Security Breach Litigation           MDL No. 17-2800-TWT
__________________________________
                                     CONSUMER ACTIONS
THEODORE H. FRANK and
DAVID R. WATKINS,                    Chief Judge Thomas W. Thrash, Jr.

   Objectors.


         FRANK AND WATKINS’ MEMORANDUM OF LAW
   IN SUPPORT OF MOTION TO STRIKE THE DECLARATION OF
         PROFESSOR ROBERT H. KLONOFF (DKT. 900-2)




                                     1
     Case 1:17-md-02800-TWT Document 909-1 Filed 12/09/19 Page 2 of 9




                              INTRODUCTION
      Plaintiffs asked this court to enlarge their reply brief in support of their

fee request from 15 to 25 pages and to enlarge their response to objections
from 25 to 50 pages. See Dkt. 891 at 1-2. Apparently that was not enough. So
plaintiffs filed another 72-page brief dressed up once again as the “expert”

opinion of Professor Klonoff. Decl. of Professor Robert H. Klonoff (“Klonoff
Decl. II”), Dkt. 900-2. Objectors Frank and Watkins moved to strike a

previous declaration of Professor Klonoff because it was improper legal

opinion. See Objectors Frank and Watkins’ Motion to Strike (“Motion to
Strike”), Dkt. 890-1 at 3-10. If plaintiffs needed Professor Klonoff to write

their legal briefs, they should have sought his appointment as class counsel.

      Here, Professor Klonoff opines that the settlement is fair, reasonable
and adequate, analyzing the Rule 23(e)(2) factors for settlement fairness and

responding to objections regarding the fairness of the settlement, class

certification and attorneys’ fees. Klonoff Decl. ¶¶ 6-120. But those are legal
questions left to the Court. Fed. R. Civ. P. 23(e)(2); Cf. Camden I
Condominium Ass’n v. Dunkle, 946 F.2d 768, 775 (11th Cir. 1991). Just like

his first declaration regarding the reasonableness of the requested fees (Dkt.
858-2), Professor Klonoff’s latest declaration violates Federal Rule of
Evidence 702 by opining on legal matters impermissibly. See Freund v.

Butterworth, 165 F.3d 839, n.34 (11th Cir. 1999); see also Motion to Strike,
Dkt. 890-1 at 3-10.




                                        2
     Case 1:17-md-02800-TWT Document 909-1 Filed 12/09/19 Page 3 of 9




                                 ARGUMENT


I.    Professor Klonoff’s Declaration is Impermissible Opinion on
      Legal Matters

      This Court is the gatekeeper for expert testimony. See, e.g., Daubert v.

Merrell Dow Pharm., Inc., 509 U.S. 597 (1993); see also Fed. R. Evid. 702

Advisory Committee Notes. The Federal Rules of Evidence apply to these

proceedings including the fairness hearing. See Fed. R. Evid. 1101(b); see also
Frank Motion to Strike (Dkt. 890-1 at 3-10). The Court has broad discretion

to exclude expert opinion. Hibiscus Assocs. v. Board of Trustees of the

Policemen & Firemen Retirement Sys., 50 F.3d 908, 917 (11th Cir. 1995). The
burden to prove admissibility of expert testimony “is on the party offering the

expert.” Chapman v. P&G Distrib., LLC, 766 F.3d 1296, 1312 (11th Cir. 2014)

(affirming summary judgment and exclusion of expert opinion).
      The Court should strike Professor Klonoff’s most recent declaration

(Dkt. 900-2) as impermissible legal conclusion. Even if a witness is qualified
as an expert, Rule 702 requires the Court to determine if the expert opinion

would help the factfinder. See Fed. R. Evid. 702. “Opinion testimony is not

helpful to the fact-finder if it is couched as a legal conclusion. The
requirement of ‘helpfulness’ assures against admitting opinions which would

in essence tell the fact-finder what result to reach.” Hogan v. Am. Tel. & Tel.

Co., 812 F.2d 409, 411 (8th Cir. 1987). This requirement “holds just as true

when the finder of fact is the court, if not more so; the court is well equipped
to instruct itself on the law.” Stobie Creek Invs., LLC v. United States, 81 Fed.


                                       3
     Case 1:17-md-02800-TWT Document 909-1 Filed 12/09/19 Page 4 of 9




Cl. 358, 364 (Ct. Fed. Cl. 2008), aff'd 608 F.3d 1366 (Fed. Cir. 2010). “Each
courtroom comes equipped with a ‘legal expert’ called a judge.” Burkhart v.

Washington Metro. Area Transit Auth., 112 F.3d 1207, 1213 (D.C. Cir. 1997).
      Purely legal arguments should be excluded. Commodores Entm't Corp.
v. McClary, 879 F.3d 1114, 1129 (11th Cir. 2018) (“questions of law are not

subject to expert testimony”). It is well established that “that expert
testimony by lawyers, law professors, and others concerning legal issues is

improper.” Pinal Creek Group v. Newmont Mining Corp., 352 F. Supp. 2d

1037, 1043 (D. Ariz. 2005). “This is because the judge’s expert knowledge of
the law makes any such assistance at best cumulative, and at worst

prejudicial.” Nieves-Villanueva v. Soto-Rivera, 133 F.3d 92, 100 (1st Cir.

1997); Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d
132, 144 (2d Cir. 2016) (“longstanding rule that expert testimony on issues of

domestic law is not to be considered”).

      A question of law “is not a matter subject to expert testimony.” Freund
v. Butterworth, 165 F.3d 839, n.34 (11th Cir. 1999). “[I]t would not matter if
[plaintiffs] could assemble affidavits from a dozen attorneys swearing” to the

fairness of the settlement or reasonableness of the fees. Provenzano v.
Singletary, 148 F.3d 1327, 1332 (11th Cir. 1998). “The question is not one to
be decided by plebiscite, by affidavits, by deposition, or by live testimony. It is

a question of law to be decided by the state courts, by the district court, and
by this Court, each in its own turn.” Id.; accord Stathakos v. Columbia
Sportswear, No. 15-cv-04543, 2018 WL 1710075, at *5 n.6 (N.D. Cal. Apr. 9,


                                          4
     Case 1:17-md-02800-TWT Document 909-1 Filed 12/09/19 Page 5 of 9




2018) (striking paragraphs of declaration containing “improper legal
opinions” on topic of reasonable fees).

      Professor Klonoff’s declaration “reads more like a legal brief than an
expert report.” Pinal Creek Grp., 352 F. Supp. 2d at 1044. Like a
quintessential legal brief, Professor Klonoff applies IRAC (issue, rule,

application, conclusion) to three major legal questions: is the settlement fair
under Federal Rule 23(e)(2), should the class be certified under Federal Rule

23, and is the fee request reasonable. See Klonoff Decl. II ¶¶ 6-120.

      First, Klonoff analyzes the settlement based on the factors listed under
Federal Rule 23(e)(2) and applicable case law including factors listed in

Bennett v. Behring Corp., 737 F.2d 982 (11th Cir. 1984). See Klonoff Decl. II

¶¶ 6-38. Responding to specific objections, Klonoff defends the fairness of the
settlement by citing case law regarding the Court’s responsibility in

reviewing the settlement. Id. ¶¶ 43. Klonoff also argues that the Court may

disregard objections to the settlement because of the class members’ ability to
opt out, id. ¶ 46, a legal conclusion courts have rejected, see In re GMC Pick-
Up Truck Fuel Tank, 55 F.3d 768, 809 (3d Cir. 1995). He further defends

objections to the burdens of objecting by citing additional case law. See
Klonoff Decl. II ¶¶ 80-84. But whether a settlement should be approved is
based on the court’s “finding” of fairness. Fed. R. Civ. P. 23(e)(2). (“the court

may approve [settlement] only after a hearing and only on finding that is it
fair, reasonable and adequate”) (emphasis added).




                                          5
     Case 1:17-md-02800-TWT Document 909-1 Filed 12/09/19 Page 6 of 9




      Second, Professor Klonoff devotes several pages directly opposing
Frank and Watkins’ argument in their objection that class certification is

improper because of intraclass conflicts. See Klonoff Decl. II ¶¶ 89-97. He
analyzes Supreme Court precedent (Amchem Products, Inc. v. Windsor, 521
U.S. 591 (1997) and Ortiz v. Fibreboard Corp., 525 U.S. 815 (1999)) and other

case law. Id. But it is the duty of the district court to “continue carefully to
scrutinize the adequacy of representation and withdraw certification if such

representation is not furnished.” Grigsby v. North Mississippi Med. Ctr., Inc.,

586 F.2d 457, 462 (5th Cir. 1978).
      Third, Professor Klonoff then spends numerous pages arguing that

plaintiffs’ fee request was reasonable, including directly responding to the

legal arguments Frank and Watkins made in their objection regarding
megafund case law and case law regarding valuation of settlement relief. See

Klonoff Decl. II ¶¶ 99-105. Again, whether a fee request is reasonable is a

legal question left to the Court. See Camden I Condominium Ass’n v. Dunkle,
946 F.2d 768, 775 (11th Cir. 1991).
      In sum, Professor Klonoff’s declaration is “replete with legal opinion”

that “invade[s] the court’s exclusive prerogative.” Commodores Entm't Corp.,
879 F.3d at 1129.

                               CONCLUSION

      The Court should strike the Declaration of Professor Robert H. Klonoff
(Dkt. 900-2).



                                       6
     Case 1:17-md-02800-TWT Document 909-1 Filed 12/09/19 Page 7 of 9




Dated: December 9, 2019.          /s/ Melissa A. Holyoak
                                  Melissa A. Holyoak, (DC Bar No. 487759)
                                  Hamilton Lincoln Law Institute
                                  1629 K Street, NW Suite 300
                                  Washington, DC 20036
                                  Phone: (573) 823-5377
                                  Email: melissa.holyoak@hlli.org
                                  Attorneys for Objectors David R. Watkins
                                  and Theodore H Frank




                                    7
     Case 1:17-md-02800-TWT Document 909-1 Filed 12/09/19 Page 8 of 9




                       CERTIFICATE OF FONT

      I hereby certify that this Motion and Memorandum in Support has
been prepared in compliance with Local Rules 5.1 and 7.1.



Dated: December 9, 2019.                           /s/ Melissa A. Holyoak




                                    8
     Case 1:17-md-02800-TWT Document 909-1 Filed 12/09/19 Page 9 of 9




                      CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was filed with this Court
via its CM/ECF service, which will send notification of such filing to all
counsel of record.

Dated: December 9, 2019.                             /s/ Melissa A. Holyoak




                                     9
